Exhibit 10.59


AMENDED AND RESTATED ENVIRONMENTAL
INDEMNITY AGREEMENT
THIS AMENDED AND RESTATED ENVIRONMENTAL INDEMNITY AGREEMENT (as amended,
supplemented or otherwise modified from time to time, this “Agreement”) is made
as of the 12th day of December, 2018, by REGO II BORROWER LLC, a Delaware
limited liability company having an office c/o Alexander’s, Inc., 210 Route 4
East, Paramus, New Jersey 07652 (“Borrower”) and ALEXANDER’S INC., a Delaware
corporation having an office at 210 Route 4 East, Paramus, New Jersey 07652
(“Guarantor”, and together with Borrower, collectively, “Indemnitor”), in favor
of BANK OF CHINA, NEW YORK BRANCH having an address at 7 Bryant Park, 1045
Avenue of the Americas, 13th Floor, New York, New York 10018 (“Lender” or
“Indemnitee”) and the other Indemnified Parties (as defined below).
RECITALS:
WHEREAS, Borrower is the fee owner of the condominium unit known as the Lower
Unit in the condominium unit known as the Rego II Condominium located at 61-01
Junction Boulevard, Queens, New York, together with the undivided interests in
the common elements appurtenant to such unit as provided pursuant to the
Declaration and all buildings, structures, foundations, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and/or
improvements now or hereafter being a part thereof (collectively, the
“Premises”);
WHEREAS, Lender has previously made available to Borrower a loan in the maximum
principal amount of up to Two Hundred Seventy Five Million and 00/100 Dollars
($275,000,000.00) (the “Original Loan”) evidenced by that certain Consolidated,
Amended and Restate Promissory Note executed by Borrower in favor of Lender,
dated as of November 30, 2011;
WHEREAS, in connection with the Original Loan, Lender and Indemnitor previously
entered into that certain Environmental Indemnity Agreement, dated as of
November 30, 2011 (the “Original Indemnity”);
WHEREAS, pursuant to that certain Amended and Restated Loan and Security
Agreement, dated of even date herewith, between Borrower and Lender (together
with all extensions, renewals, modifications, substitutions and amendments
thereof, the “Loan Agreement”), Lender has agreed to make a mortgage loan to
Borrower in the original principal amount of Two Hundred Fifty Two Million Five
Hundred Forty Three Thousand Six Hundred Six and 53/100 Dollars
($252,543,606.53) (the “Loan”), which Loan is evidenced by that certain Second
Amended and Restated Promissory Note, dated of even date herewith, executed by
Borrower and payable to the order of Lender (together with all extensions,
renewals, modifications, substitutions and amendments thereof, the “Note”);
WHEREAS, the Note is secured by, inter alia, that certain Second Amended and
Restated Mortgage, Assignment of Leases and Rents and Security Agreement (the
“Mortgage”) dated as of the date hereof and made by Borrower for the benefit of
Lender, and the Loan is





--------------------------------------------------------------------------------





further evidenced, secured or governed by other instruments or documents
executed in connection with the Loan (together with the Note, the Loan Agreement
and the Mortgage, collectively, the “Loan Documents”);
WHEREAS, Lender and Indemnitor have agreed to amend and restate the terms and
provisions of the Original Indemnity;
WHEREAS, Guarantor acknowledges that it has an indirect ownership interest in
Borrower and will receive substantial economic and other benefits from Lender
making the Loan to Borrower;
WHEREAS, Lender requires as a condition to the making of the Loan that each
Indemnitor shall have executed and delivered this Agreement as security for
Indemnitor’s obligations under the Loan Documents; and
WHEREAS, Indemnitor desires to further secure the payment of the Indebtedness
and the performance of all of its obligations under the Note, the Loan Agreement
and the other Loan Documents.
THEREFORE, the Original Indemnity is hereby amended and restated in its entirety
so that the terms, conditions, covenants and provisions of the Original
Indemnity shall read and be as set forth in this Agreement.
NOW THEREFORE, in consideration of the making of the Loan by the Lender, the
covenants, agreements, representations and warranties set forth in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by Indemnitor, Indemnitor hereby
represents, warrants, covenants and agrees as follows:
ARTICLE 1.
DEFINITIONS
Capitalized terms used herein and not specifically defined herein shall have the
respective meanings ascribed to such terms in the Loan Agreement. As used in
this Agreement, the following terms shall have the following meanings:
The term “Environmental Law” shall mean any federal, state or local statute,
regulation or ordinance or any judicial or administrative decree or decision,
whether now existing or hereafter enacted, promulgated or issued, with respect
to the protection of human health, or the environment, or industrial hygiene,
any Hazardous Materials, Microbial Matter, drinking water, stream sediments,
vegetation, groundwater, wetlands, landfills, open dumps, storage tanks,
underground storage tanks, solid waste, waste water, atmosphere, soil, storm
water run‑off, waste emissions or wells, or the generation, manufacture,
storage, handling, transportation, disposal, release, emission or discharge of
any Hazardous Materials. Without limiting the generality of the foregoing, the
term shall encompass each of the following statutes, and regulations promulgated
thereunder, and amendments and successors to such statutes and regulations, as
may be enacted and promulgated from time to time: (a) the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (codified in
scattered


2

--------------------------------------------------------------------------------





Sections of 26 U.S.C.; 33 U.S.C.; 42 U.S.C. and 42 U.S.C. § 9601 et seq.);
(b) the Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901 et
seq.); (c) the Hazardous Materials Transportation Act (49 U.S.C. § 1801 et
seq.); (d) the Toxic Substances Control Act (15 U.S.C. § 2061 et seq.); (e) the
Clean Water Act (33 U.S.C. § 1251 et seq.); (f) the Clean Air Act (42 U.S.C.
§ 7401 et seq.); (g) the Safe Drinking Water Act (21 U.S.C. § 349; 42 U.S.C.
§ 201 and § 300f et seq.); (h) the National Environmental Policy Act of 1969 (42
U.S.C. § 4321); (i) the Superfund Amendment and Reauthorization Act of 1986
(codified in scattered Sections of 10 U.S.C., 29 U.S.C., 33 U.S.C. and 42
U.S.C.); (j) Title III of the Superfund Amendment and Reauthorization Act (40
U.S.C. § 1101 et seq.); (k)  the Solid Waste Disposal Act, as amended by the
Resource Conservation and Recovery Act of 1976, as amended by the Hazardous and
Solid Waste Amendments of 1984, 42 USCA 6901 et seq.; (l) the Emergency Planning
and Community Right-to-Know Act of 1986, 42 USCA 11001 et seq.; (m) the River
and Harbor Act of 1899, 33 USCA 401 et seq.; (n) the Endangered Species Act of
1973, 16 USCA 1531 et seq.; and (o) the Occupational Safety and Health Act of
1970, 29 USCA 651 et seq. The term “Environmental Law” also includes, but is not
limited to, any present and future federal, state and local laws, statutes
ordinances, rules, regulations and the like, conditioning transfer of property
upon a negative declaration or other approval of a Governmental Authority of the
environmental condition of a property; or requiring notification or disclosure
of Releases of Hazardous Materials or other environmental conditions of a
property to any Governmental Authority or other Person, whether or not in
connection with transfer of title to or interest in property.
The term “Hazardous Materials” shall mean each and every element, compound,
chemical mixture, contaminant, pollutant, material, waste or other substance
which is defined, determined or identified as hazardous or toxic under any
Environmental Law. Without limiting the generality of the foregoing, the term
shall mean and include:
(a)    “hazardous substances” as defined in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, the Superfund Amendment and
Reauthorization Act of 1986, or Title III of the Superfund Amendment and
Reauthorization Act, each as amended, and regulations promulgated thereunder;
excluding, however, common maintenance and cleaning products regularly found at
properties with a standard of operation and maintenance comparable to the
Premises;
(b)    “hazardous waste” and “regulated substances” as defined in the Resource
Conservation and Recovery Act of 1976, as amended, and regulations promulgated
thereunder;
(c)    “hazardous materials” as defined in the Hazardous Materials
Transportation Act, as amended, and regulations promulgated thereunder;
(d)    “chemical substance or mixture” as defined in the Toxic Substances
Control Act, as amended, and regulations promulgated thereunder; and
(e)    petroleum and petroleum products, asbestos and asbestos-containing
materials, polychlorinated biphenyls, lead and radon, and compounds containing
them (including gasoline, diesel fuel, oil and lead-based paint), and
radioactive materials, flammables and explosives and compounds containing them,
excluding, however, products or substances which


3

--------------------------------------------------------------------------------





are generally used in the ordinary course of property operations, work projects
and similar activities undertaken by or on behalf of Borrower or any tenants at
the Premises, in each case in such quantities and concentrations as are
reasonable for the intended application.
The term “Indemnified Parties” means Indemnitee, any Person who is or will have
been involved in the servicing of the Loan, any Person in whose name the
encumbrance created by the Mortgage is or will have been recorded, Persons who
may hold or acquire or will have held a full or partial interest in the Loan, as
well as custodians, trustees and other fiduciaries who hold or have held a full
or partial interest in the Loan for the benefit of third parties as well as the
respective directors, officers, shareholders, partners, members, employees,
agents, servants, representatives, contractors, subcontractors, Affiliates,
subsidiaries, participants, successors and assigns of any and all of the
foregoing (including, but not limited to, any other Person who holds or acquires
or will have held a participation or other full or partial interest in the Loan
or is an affiliate of any Person who holds or acquires or will have held such a
participation or other full or partial interest in the Loan, whether during the
term of the Loan or, subject to the provisions of Section 2.10 herein, as a part
of or following a foreclosure of the Mortgage and including, but not limited to,
any successors by merger, consolidation or acquisition of all or a substantial
portion of Indemnitee’s assets and business) (subject however to any provision
in any Loan Document relating to who may hold an interest in the Loan).
The term “Legal Action” means any claim, suit or proceeding, whether
administrative or judicial in nature.
The term “Losses” shall mean any and all losses, damages, costs, expenses,
liabilities, claims or other obligations reasonably incurred by an Indemnified
Party (including reasonable attorneys’ fees and disbursements).
The term “Microbial Matter” shall mean fungi or bacterial matter which
reproduces through the release of spores or the splitting of cells, including,
but not limited to, mold, mildew and viruses, whether or not such microbial
matter is living.
The term “Release” with respect to any Hazardous Materials means any release,
deposit, discharge, emission, leaking, leaching, spilling, seeping, migrating,
injecting, pumping, pouring, emptying, escaping, dumping, disposing or other
similar movement of any Hazardous Materials, but does not include such releases
in compliance with applicable permits and applicable law.
The term “Remediation” includes, but is not limited to, any response, remedial,
removal, or corrective action; any activity to clean up, detoxify,
decontaminate, contain or otherwise remediate any Hazardous Materials; any
actions to prevent, cure or mitigate any Release of any Hazardous Materials; any
action to comply with any Environmental Laws or with any permits issued pursuant
thereto; any inspection, investigation, study, monitoring, assessment, audit,
sampling and testing, laboratory or other analysis, or evaluation relating to
any Hazardous Materials or to anything referred to herein.


4

--------------------------------------------------------------------------------





ARTICLE 2.    

INDEMNIFICATION
2.1    Environmental Representations and Warranties. Except as otherwise
disclosed by that certain Phase I Environmental Site Assessment dated November
27, 2018, prepared by EBI Consulting with EBI Project No. 1118006631 (or by any
prior Phase I environmental reports referenced therein) and any other
environmental report with respect to the Premises delivered to Indemnitee in
connection with the origination of the Loan (collectively, the “Environmental
Report”), to Indemnitor’s knowledge after due inquiry: (a) there are no
Hazardous Materials or underground storage tanks in, on, or under the Premises,
except those that are both (i) in compliance with all Environmental Laws and
with permits issued pursuant thereto and (ii) fully disclosed to Indemnitee in
writing pursuant to the Environmental Report; (b) there are no past, present or
threatened Releases of Hazardous Materials in, on, under or from the Premises
that have not been fully remediated in accordance with Environmental Law;
(c) there is no threat of any Release of Hazardous Materials migrating to the
Premises; (d) there is no past or present material non-compliance with
Environmental Laws, or with permits issued pursuant thereto, in connection with
the Premises that has not been fully remediated in accordance with Environmental
Law; (e) Indemnitor does not know of, and has not received, any written notice
or other written communication from any Governmental Authority relating to the
Release or Remediation of Hazardous Materials, of possible liability of
Indemnitor pursuant to any Environmental Law, or any actual or potential
administrative or judicial proceedings in connection with any of the foregoing;
and (f) Indemnitor has truthfully and fully provided to Indemnitee, in writing,
any and all information relating to conditions in, on, under or from the
Premises that is known to Indemnitor and all information that is contained in
files and records of Indemnitor, including but not limited to any reports
relating to Hazardous Materials in, on, under or from the Premises and/or to the
environmental condition of the Premises.
2.2    Environmental Covenants. Indemnitor covenants and agrees that for so long
as the Loan is outstanding, or, if earlier, until such time as Lender or any
other Person takes title to, or possession or control of, the Premises by
foreclosure, deed-in-lieu of foreclosure, a proceeding in bankruptcy or any
other means: (a) all uses and operations on or of the Premises by Indemnitor
shall be in compliance with all Environmental Laws and permits issued pursuant
thereto and Indemnitor shall use all commercially reasonable efforts to cause
all other Persons to comply in their uses and operations at the Premises with
all Environmental Laws; (b) Indemnitor shall not cause or permit any Releases of
Hazardous Materials in, on, under or from the Premises; (c) except for those set
forth in the Environmental Report, Indemnitor shall not use or permit the use of
and shall cause the Premises to be free of Hazardous Materials in, on, or under
the Premises, except those that are in compliance with all Environmental Laws
and with permits issued pursuant thereto and except for negligible amounts used
in the ordinary course of business; (d)  subject to Indemnitor’s right to
contest in accordance with Section 7.3 of the Loan Agreement, Indemnitor shall
keep the Premises free and clear of all liens and other encumbrances imposed
pursuant to any Environmental Law, whether due to any act or omission of
Indemnitor or any other Person (the “Environmental Liens”); (e) Indemnitor
shall, at its sole cost and expense, fully and expeditiously cooperate in all
activities pursuant to Section 2.3 herein, including, but not limited to,
providing all relevant information and making knowledgeable persons available
for interviews with environmental consultants to the extent


5

--------------------------------------------------------------------------------





reasonably available; (f) Indemnitor shall, at its sole cost and expense,
perform any environmental site assessment or other investigation of
environmental conditions in connection with the Premises, pursuant to any
reasonable written request of Indemnitee made in consideration of any
environmental event or condition reasonably believed to have occurred or exist
at the Premises (such assessment or investigation to be in scope and nature
appropriate to the suspected event or condition), share with Indemnitee the
reports and other results thereof, and Indemnitee and the other Indemnified
Parties shall be entitled to rely on such reports and other results thereof;
(g) Indemnitor shall, at its sole cost and expense, comply with all reasonable
written requests of Indemnitee to (i) effectuate Remediation of any condition
(including but not limited to a Release of a Hazardous Material) in, on, under
or from the Premises required by any Environmental Law; (ii) subject to
Indemnitor’s right to contest under Section 7.3 of the Loan Agreement, comply
with any directive from any Governmental Authority having jurisdiction over the
Premises requiring any action relating to any environmental condition in, on,
under or originating from the Premises; and (h) Indemnitor shall, promptly upon
becoming aware of such condition (to the extent not previously disclosed to
Indemnitee), notify Indemnitee in writing of (i) any Releases of Hazardous
Materials in, on, under, from or migrating towards the Premises; (ii) any
material non-compliance with any Environmental Laws related in any way to the
Premises; (iii) any Environmental Lien; and (iv) any required or proposed
Remediation of environmental conditions relating to the Premises.
Notwithstanding the foregoing, no default shall occur under the Loan in the
event that a Tenant violates the foregoing provisions as long as Indemnitor
takes commercially reasonable actions in connection therewith.
2.3    Indemnified Rights/Cooperation and Access. In the event the Indemnified
Parties have reason to believe that Hazardous Materials exist in, on, or under
the Premises that do not, in the reasonable discretion of the Indemnified
Parties, endanger any tenants or other occupants of the Premises or their guests
or the general public or materially and adversely affect the value of the
Premises, upon reasonable notice from the Indemnitee, Indemnitor shall, at
Indemnitor’s sole cost and expense, promptly cause an engineer or consultant
satisfactory to the Indemnified Parties to conduct any environmental assessment
or audit (the scope of which shall be determined in the reasonable discretion of
the Indemnified Parties) and take any samples of soil, groundwater or other
water, air, or building materials or any other invasive testing requested by
Indemnitee and promptly deliver to Indemnitee the results of any such
assessment, audit, sampling or other testing; provided, however, if such results
are not delivered to the Indemnified Parties within a reasonable period or if
the Indemnified Parties have reason to believe that any Hazardous Materials
exist in, on, or under the Premises that, in the reasonable judgment of the
Indemnified Parties, endanger any tenant or other occupant of the Premises or
their guests or the general public or may materially and adversely affect the
value of the Premises, upon reasonable notice to Indemnitor, the Indemnified
Parties and any other Person designated by the Indemnified Parties, including
but not limited to any receiver, any representative of a governmental entity,
and any environmental consultant, shall have the right, but not the obligation,
to enter upon the Premises following written notice at all reasonable times to
assess any and all aspects of the environmental condition of the Premises and
its use, including but not limited to conducting any environmental assessment or
audit (the scope of which shall be determined in the reasonable discretion of
the Indemnified Parties) and taking samples of soil, groundwater or other water,
air, or building materials, and reasonably conducting other invasive testing.
Indemnitor shall cooperate with and provide the Indemnified Parties and any such
Person designated by the Indemnified Parties with access to the Premises.


6

--------------------------------------------------------------------------------





Notwithstanding the foregoing, no such entry shall be made by Indemnified
Parties or any designated Person so long as Indemnitor conducts appropriate
environmental assessments of the Premises and takes such further action
reasonably required to cure or mitigate any Release of any Hazardous Materials,
all as reasonably determined by the Indemnified Parties.
2.4    Indemnification. Indemnitor covenants and agrees at Indemnitor’s sole
cost and expense, to protect, defend, indemnify and hold Indemnified Parties
harmless from and against any and all Losses imposed upon or incurred by or
asserted against any Indemnified Parties as a result of a Legal Action by any
third party against an Indemnified Party attributable to any one or more of the
following: (a) any presence of any Hazardous Materials in, on, above, or under
the Premises; (b) any past, present or threatened Release of any Hazardous
Materials in, on, above, under or from the Premises; (c) any activity by
Indemnitor, any Person affiliated with Indemnitor (other than Indemnified
Parties), and any Tenant or other user of the Premises in connection with any
use, treatment, storage, holding, existence, disposition or other Release,
generation, production, manufacturing, processing, refining, control,
management, abatement, removal, handling, transfer or transportation to or from
the Premises of any Hazardous Materials at any time located in, under, on or
above the Premises, or any actual or proposed Remediation of any Hazardous
Materials at any time located in, under, on or above the Premises, whether or
not such remediation is voluntary or pursuant to court or administrative order,
including but not limited to any removal, remedial or corrective action; (d) any
past, present or threatened non-compliance or violations of any Environmental
Law (or permits issued pursuant to any Environmental Law) in connection with the
Premises or operations thereon, including but not limited to any failure by
Indemnitor, any Person affiliated with Indemnitor (other than Indemnified
Parties), and any Tenant or other user of the Premises to comply with any order
of any Governmental Authority in connection with any Environmental Law other
than any Losses; (e) the imposition, recording or filing of any lien with regard
to any Hazardous Materials or pursuant to any Environmental Law encumbering the
Premises; (f) any acts of Indemnitor, any Person affiliated with Indemnitor
(other than Indemnified Parties), and any Tenant or other user of the Premises
in (i) arranging for disposal or treatment, or arranging with a transporter for
transport for disposal or treatment, of any Hazardous Materials at any facility
or incineration vessel containing any such or similar Hazardous Materials or
(ii) accepting any Hazardous Materials for transport to disposal or treatment
facilities, incineration vessels or sites from which there is a Release, or a
threatened Release of any Hazardous Materials that causes the incurrence of
costs for remediation; and (g) any material misrepresentation or inaccuracy in
any representation or warranty or material breach or failure to perform any
covenants or other obligations pursuant to this Agreement or the Loan Documents
relating to environmental matters. Notwithstanding the foregoing, Indemnitor
shall not have any obligations or liabilities under this Agreement with respect
to Losses that Indemnitor can prove (by a preponderance of the evidence) arose
from (i) any conditions that arise at such time as Indemnitor is no longer in
possession or control of the Premises as a result of Indemnitee’s exercise of
its remedies under the Loan Documents, (ii) Hazardous Materials that were not
present on the Premises prior to the date that Indemnitee or its nominee
acquired title to the Premises, whether by foreclosure, exercise of a power of
sale, acceptance of a deed-in-lieu of foreclosure, pursuant to a proceeding in
bankruptcy or otherwise, or (iii) the gross negligence or willful misconduct of
any Indemnified Party or any Affiliate thereof.


7

--------------------------------------------------------------------------------







2.5    Duty to Defend and Attorneys’ and Other Fees and Expenses. Any
Indemnified Party must give Indemnitor prompt written notice of any claim. Upon
written request by any Indemnified Party, or upon request by Indemnitor
(provided no Event of Default shall have occurred and be continuing), Indemnitor
shall defend said Indemnified Party (if requested by any Indemnified Party, in
the name of the Indemnified Party) with attorneys and other professionals
reasonably approved by the Indemnified Parties (such approval not to be
unreasonably withheld or delayed). If Indemnitor assumes such defense,
Indemnitor shall not be liable for the payment of any separate legal fees and
expenses, or any other defense or investigative costs, of the Indemnified Party,
except that if the positions of Indemnitor and any Indemnified Party are in
conflict, or if such Indemnified Party reasonably believes that its interests
are not being adequately protected, any Indemnified Party may elect to conduct
its own defense at Indemnitor’s reasonable expense. Subject to the foregoing,
upon demand, Indemnitor shall pay or reimburse Indemnified Parties for the
payment of reasonable fees and disbursements of attorneys, engineers,
environmental consultants, laboratories and other professionals in connection
therewith.
2.6    Subrogation. Indemnitor shall take any and all reasonable actions,
including institution of legal action against third parties, necessary or
appropriate to obtain reimbursement, payment or compensation from such Persons
responsible for the presence of any Hazardous Materials at, in, on, under or
near the Premises or otherwise obligated by law to bear the cost. Indemnified
Parties shall be and hereby are subrogated to all of Indemnitor’s rights now or
hereafter in such claims. Upon payment to the Indemnified Parties of all due and
unpaid amounts under this Agreement, Indemnitor shall be subrogated to all of
Indemnified Party’s rights in respect of any such claim.
2.7    Interest. Any amounts payable to any Indemnified Parties under this
Agreement shall become immediately due and payable on demand and, if not paid
within thirty (30) days of such demand therefor, shall bear interest at a per
annum rate equal to the lesser of (a) the Default Rate or (b) the Maximum Legal
Rate that Indemnitor may by law pay or Indemnified Parties may charge and
collect, from the date payment was due.
2.8    Survival. The obligations and liabilities of Indemnitor under this
Agreement shall, unless expressly provided otherwise herein, fully survive
indefinitely, notwithstanding any termination, satisfaction, assignment, entry
of a judgment of foreclosure, exercise of any power of sale, or delivery of a
deed-in-lieu of foreclosure of the Mortgage; provided, however, that the
obligation of Indemnitor to indemnify the Indemnified Parties under this
Agreement shall terminate and be of no further force or effect on the later of
two (2) years following the date (a) on which Indemnitor delivers to Indemnitee
a Phase I Environmental Report with respect to the Premises and (b) which is the
earlier to occur of (1) the date of the repayment in full of all amounts due and
owing by Indemnitor under the Loan Agreement and (2) the date on which
Indemnitee (or its nominee or designee) or a purchaser at a foreclosure sale
actually takes title to the Premises, whether through a foreclosure sale, a
deed-in-lieu thereof or otherwise pursuant to an exercise of remedies under the
Loan Documents; provided, further that Indemnitor shall remain liable to the
extent otherwise provided hereunder in respect of any Hazardous Materials
located on the Premises as reflected in such Phase I Environmental Report and
not previously reflected in the Environmental Report delivered in connection
with the closing of the Loan; and provided, further however, that the
indemnification obligations of


8

--------------------------------------------------------------------------------





Indemnitor under this Agreement shall nonetheless survive as to any claims,
actions, litigation, or other proceedings that are then pending or subject to
further appeal as of the second (2nd) anniversary of such repayment in full or
taking of title. Furthermore, except as expressly limited by the immediately
preceding sentence, such indemnification obligations shall in no way be impaired
by any exercise of any Indemnified Party’s rights and remedies pursuant hereto,
including, but not limited to, foreclosure, acceptance of a deed-in-lieu of
foreclosure, any exercise of any rights under the Note or Mortgage or any act or
omission that might otherwise be construed as a release or discharge of
Indemnitor from its obligations pursuant thereto. Notwithstanding anything to
the contrary contained herein, Indemnitor shall not be deemed liable and shall
not be required to indemnify Indemnitee or any Indemnified Party for any Losses
to the extent such Losses arise from (i) any events or conditions that first
arise after the date on which (A) Indemnitee (or its nominee or designee) or a
purchaser at a foreclosure sale actually took title to the Premises, whether
through a foreclosure sale, a deed-in-lieu thereof or otherwise pursuant to an
exercise of remedies under the Loan Documents or (B) Borrower Transfers the
Premises in accordance with the Loan Agreement so long as, (1) in connection
with such Transfer, a replacement indemnitor reasonably acceptable to Indemnitee
delivers an environmental indemnity agreement to Indemnitee, which is in form
and substance reasonably acceptable to Indemnitee or, alternatively, (2)
Borrower delivers to Indemnitee a Phase I Environmental Report that indicates
that the Premises is clear of any Hazardous Materials as to which remedial
action is recommended in such report and that the Premises are in compliance
with all Environmental Laws or (ii) the gross negligence or willful misconduct
of Indemnitee or any Indemnified Party.
2.9    Notice of Legal Actions. Each party hereto shall, within three (3)
Business Days of receipt thereof, give written notice to the other party hereto
of (a) any written notice, advice or other written communication from any
governmental entity or any source whatsoever with respect to any Hazardous
Materials on, from or affecting the Premises that has or is reasonably likely to
result in a material liability or loss, or that is alleged to violate any
Environmental Law, and (b) any Legal Action brought against such party or
related to the Premises, with respect to which Indemnitor may have liability
under this Agreement. Such notice shall comply with the provisions of
Section 5.1 hereof.
2.10    Transfer of Loan. Subject to the terms of the Loan Agreement, Indemnitee
may, at any time, sell, transfer or assign the Note, the Loan Agreement, the
Mortgage, this Agreement and the other Loan Documents, and any or all servicing
rights with respect thereto, or grant participations therein. Indemnitee may
forward to each purchaser, transferee, assignee, servicer or participant (the
foregoing entities hereinafter collectively referred to as the “Investor”) and
each prospective Investor, all documents and information that Indemnitee now has
or may hereafter acquire relating to Indemnitor and the Premises, whether
furnished by Indemnitor, any guarantor or otherwise, as Indemnitee determines
necessary or desirable. Indemnitor and any guarantor agree to cooperate with
Indemnitee in connection with any transfer made pursuant to this Section,
including, without limitation, the delivery of an estoppel certificate and such
other documents as may be reasonably requested by Indemnitee. Indemnitor shall
also furnish, and Indemnitor hereby consents to Indemnitee furnishing to such
Investors or such prospective Investors, information concerning the financial
condition of the Indemnitor as Indemnitee may reasonably request and is
reasonably available to Indemnitor; provided, however, that Indemnitee and
assignee or participant or proposed assignee or


9

--------------------------------------------------------------------------------





participant, as the case may be, shall each maintain as confidential any and all
information obtained about Indemnitor and shall not disclose such information to
any third party, except such party’s consultants, lenders, and attorneys, except
as otherwise required by law and except in connection with Indemnitee’s exercise
of its remedies under this Agreement.

ARTICLE 3.
REPRESENTATIONS AND WARRANTIES AND COVENANTS
3.1    General Representations and Warranties. Indemnitor represents and
warrants that:
(a)    (i) it has the full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder; the execution, delivery and
performance of this Agreement by Indemnitor has been duly and validly authorized
by all requisite organizational action and (ii) this Agreement will not result
in the breach of any term or provision of the operating agreement or other
governing instrument of Indemnitor;
(b)    intentionally deleted;
(c)    compliance with this Agreement will not result in the breach of any term
or provision of, or conflict with or constitute a default under or result in the
acceleration of, any obligation under any agreement, indenture or loan or credit
agreement or other instrument to which Indemnitor or the Premises is subject, or
result in the violation of any law, rule, regulation, order, judgment or decree
to which Indemnitor or the Premises is subject;
(d)    there is no action, suit, proceeding or investigation pending or to
Indemnitor’s knowledge, threatened against it that, either in any one instance
or in the aggregate, would draw into question the validity of this Agreement or
of any action taken or to be taken in connection with the obligations of
Indemnitor described herein, or that would be likely to impair materially the
ability of Indemnitor to perform under the terms of this Agreement or have a
Material Adverse Effect;
(e)    no approval, authorization, order, license or consent of, or registration
or filing with, any Governmental Authority or other Person, and no approval,
authorization or consent of any other party is required in connection with the
execution and delivery of and performance of this Agreement (except for
Governmental Authorities in connection with the performance hereof); and
(f)    this Agreement constitutes a valid, legal and binding obligation of
Indemnitor, enforceable against it in accordance with the terms hereof, subject
to bankruptcy, insolvency and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.
ARTICLE 4.    

GENERAL


10

--------------------------------------------------------------------------------







4.1    Unimpaired Liability. The liability of Indemnitor under this Agreement
shall in no way be limited or impaired by, and Indemnitor hereby consents to and
agrees to be bound by, any amendment or modification of the provisions of the
Loan Agreement, the Note, the Mortgage or any other document that evidences,
secures or guarantees all or any portion of the Loan, or is executed and
delivered in connection with the Loan (the “Other Security Documents”) to or
with Indemnitee by Indemnitor or any Person who succeeds Indemnitor or any
Person as owner of the Premises (subject to any restrictions on transfer under
the Loan Agreement). In addition, the liability of Indemnitor under this
Agreement shall in no way be limited or impaired by (a) any extensions of time
for performance required by the Loan Agreement, the Note, the Mortgage or any of
the Other Security Documents, (b) any sale or transfer of all or part of the
Premises, (c) except as provided herein, any exculpatory provision in the Loan
Agreement, the Note, the Mortgage, or any of the Other Security Documents
limiting Indemnitee’s recourse to the Premises or to any other security for the
Note, or limiting Indemnitee’s rights to a deficiency judgment against
Indemnitor, (d) the accuracy or inaccuracy of the representations and warranties
made by Indemnitor under the Loan Agreement, the Note, the Mortgage or any of
the Other Security Documents, or herein, (e) the release of Indemnitor or any
other person from performance or observance of any of the agreements, covenants,
terms or condition contained in any of the Other Security Documents by operation
of law, Indemnitee’s voluntary act, or otherwise, (f) the release or
substitution in whole or in part of any security for the Note, or
(g) Indemnitee’s failure to record the Mortgage or file any UCC financing
statements (or Indemnitee’s improper recording or filing of any thereof) or to
otherwise perfect, protect, secure or insure any security interest or lien given
as security for the Note; and, in any such case, whether with or without notice
to Indemnitor and with or without consideration.
4.2    Enforcement. Indemnified Parties may enforce the obligations of the
Indemnitor without first resorting to or exhausting any security or collateral,
or without first having recourse to the Loan Agreement, the Note, the Mortgage,
or any other Security Documents or any of the Premises, through foreclosure
proceedings or otherwise; provided, however, that nothing herein shall inhibit
or prevent Indemnitee as permitted by applicable law, from suing on the Note,
foreclosing, or exercising any power of sale under the Mortgage, or exercising
any other rights and remedies thereunder. This Agreement is not collateral or
security for the debt of Indemnitor pursuant to the Loan, unless Indemnitee
expressly elects in writing to make this Agreement additional collateral or
security for the debt of Indemnitor pursuant to the Loan, which Indemnitee is
entitled to do in its sole discretion. It is not necessary for an Event of
Default to have occurred for the Indemnified Parties to exercise their rights
pursuant to this Agreement applicable to Indemnitor. Notwithstanding any
provision of the Loan Agreement, the obligations pursuant to this Agreement are
exceptions to any non-recourse or exculpation provision of the Loan Agreement;
Indemnitor is fully and personally liable for its obligations set forth herein.
4.3    Waivers.
(a)    Indemnitor hereby (i) waives any right or claim of right to cause a
marshaling of the Indemnitor’s assets or to cause Indemnitee or other
Indemnified Parties to proceed against any of the security for the Loan before
proceeding under this Agreement against Indemnitor; (ii) relinquishes all rights
and remedies accorded by applicable law to indemnitors or guarantors, except any
rights of subrogation that Indemnitor may have, provided that the


11

--------------------------------------------------------------------------------





indemnity provided for hereunder shall neither be contingent upon the existence
of any such rights of subrogation nor subject to any claims or defenses
whatsoever that may be asserted in connection with the enforcement or attempted
enforcement of such subrogation rights, including, without limitation, any claim
that such subrogation rights were abrogated by any acts of Indemnitee or other
Indemnified Parties; (iii) waives the right to assert a counterclaim, except
when such counterclaim is against a third party, other than a mandatory or
compulsory counterclaim, in any action or proceeding brought against or by
Indemnitee or other Indemnified Parties; (iv) waives notice of acceptance hereof
and of any action taken or omitted in reliance hereon; (v) waives presentment
for payment, demand of payment, protest or notice of nonpayment or failure to
perform or observe, or other proof, or notice or demand; and (vi) waives all
homestead exemption rights against the obligations hereunder and the benefits of
any statutes of limitations or repose. No delay by any Indemnified Party in
exercising any right, power or privilege under this Agreement shall operate as a
waiver of any such privilege, power or right.
(b)    INDEMNITEE AND INDEMNITOR EACH AND ALL PERSONS CLAIMING BY, THROUGH OR
UNDER IT HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR RELATED TO,
THE SUBJECT MATTER OF THIS AGREEMENT. THIS WAIVER IS KNOWINGLY, INTENTIONALLY,
AND VOLUNTARILY MADE BY INDEMNITEE AND INDEMNITOR, AND INDEMNITEE AND INDEMNITOR
ACKNOWLEDGE THAT NO PERSON ACTING ON BEHALF OF THE OTHER PARTY TO THIS AGREEMENT
HAS MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR
IN ANY WAY TO MODIFY OR NULLIFY ITS EFFECT. INDEMNITEE AND INDEMNITOR FURTHER
ACKNOWLEDGE THAT THEY HAVE BEEN REPRESENTED (OR HAVE HAD THE OPPORTUNITY TO BE
REPRESENTED) IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER
BY INDEPENDENT LEGAL COUNSEL, SELECTED OF THEIR OWN FREE WILL, AND THAT THEY
HAVE HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.
ARTICLE 5.    

MISCELLANEOUS
5.1    Notices. All notices or other written communications hereunder shall be
delivered in accordance with Section 15.6 of the Loan Agreement (except that
notices to Guarantor shall be delivered to the address provided therein for
Borrower).
5.2    No Third-Party Beneficiary. The terms of this Agreement are for the sole
and exclusive protection and benefit of Indemnified Parties. No party shall be a
third-party beneficiary hereunder, and no provision hereof shall operate or
inure to the use and benefit of any such third party. It is agreed that those
Persons included in the definition of Indemnified Parties are not such excluded
third-party beneficiaries.


12

--------------------------------------------------------------------------------







5.3    Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder. Manually executed counterparts of
this Agreement shall be delivered to all parties hereto; provided, that delivery
of a signature of this Agreement by facsimile transmission or by .pdf, .jpeg,
.TIFF or other form of electronic mail attachment shall be effective as delivery
of a manually executed counterpart hereof prior to and in the absence of manual
delivery.
5.4    No Oral Change. This Agreement, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of Indemnitor or any Indemnified Party,
but only by an agreement in writing signed by the party against whom enforcement
of any modification, amendment, waiver, extension, change, discharge or
termination is sought.
5.5    Headings, etc. The headings and captions of various paragraphs of this
Agreement are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.
5.6    Number and Gender/Successors and Assigns. All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the person or persons referred to may require. Without
limiting the effect of specific references in any provision of this Agreement,
the term “Indemnitor” shall be deemed to refer to each and every party stated in
the first paragraph hereof to be an Indemnitor from time to time, as the sense
of a particular provision may require, and to include the heirs, executors,
administrators, legal representatives, successors and assigns of Indemnitor, all
of whom shall be bound by the provisions of this Agreement, provided that no
obligation of Indemnitor may be assigned except with the prior written consent
of Indemnitee. Each reference herein to Indemnitee shall be deemed to include
its successors and assigns. This Agreement shall inure to the benefit of
Indemnified Parties and their respective successors and permitted assigns. The
Indemnified Parties shall have the right to assign or transfer their rights
under this Agreement in connection with any assignment of the Loan and the Loan
Documents in accordance with the Loan Agreement. Any assignee or transferee of
Indemnitee (and the other Indemnified Parties) shall be entitled to all the
benefits afforded to Indemnitee (and the other Indemnified Parties) under this
Agreement. Except as specifically permitted in the Loan Agreement, Indemnitor
shall not have the right to assign or transfer its rights or obligations under
this Agreement without the prior written consent of Indemnitee and any attempted
assignment without such consent shall be null and void.
5.7    Release of Liability. Any one or more parties liable upon or in respect
of this Agreement may be released without affecting the liability of any party
not so released.
5.8    Rights Cumulative. The rights and remedies herein provided are cumulative
and not exclusive of any rights or remedies that Indemnitee has under the Loan


13

--------------------------------------------------------------------------------





Agreement, the Note, the Mortgage, or the Other Security Documents or would
otherwise have at law or in equity.
5.9    Inapplicable Provisions. If any term, condition or covenant of this
Agreement shall be held to be invalid, illegal or unenforceable in any respect,
this Agreement shall be construed without such provision.
5.10    Governing Law. THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED
STATES OF AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, INDEMNITOR, AND BY
ACCEPTANCE OF THIS AGREEMENT, INDEMNITEE, EACH HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AGREEMENT AND THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.
ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST INDEMNITEE OR INDEMNITOR ARISING
OUT OF OR RELATING TO THIS AGREEMENT SHALL BE INSTITUTED IN ANY FEDERAL OR STATE
COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW, AND INDEMNITOR, AND BY ITS ACCEPTANCE OF
THIS AGREEMENT, INDEMNITEE, EACH WAIVES ANY OBJECTIONS THAT IT MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND INDEMNITOR AND INDEMNITEE HEREBY IRREVOCABLY SUBMITS
TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.
5.11    Approvals. Wherever pursuant to this Agreement (a) Indemnified Parties
exercise any right given to it to approve or disapprove, (b) any arrangement or
term is to be satisfactory to Indemnified Parties, or (c) any other decision or
determination is to be made by Indemnified Parties, the decision of Indemnified
Parties to approve or disapprove, all decisions that arrangements or terms are
satisfactory or not satisfactory and all other decisions and determinations made
by Indemnified Parties, shall be in the sole discretion of Indemnified Parties,
except as may be otherwise expressly and specifically provided herein.


14

--------------------------------------------------------------------------------







5.12    Legal Fees. Wherever pursuant to this Agreement it is provided that
Indemnitor pay any costs and expenses, such costs and expenses shall mean
reasonable, out-of-pocket, third-party costs and expenses and shall include, but
not be limited to, reasonable actual legal fees and disbursements of Indemnified
Parties.
5.13    Expenses of Lender. In the event this Agreement is put into the hands of
any attorney for collection, suit or action as against Indemnitor, or Lender
shall attempt to remedy any default hereunder, Indemnitor, its successors or
assigns, shall be chargeable with and agrees to pay all reasonable costs
incurred by Lender as a result thereof, including costs of collection and
defense, including reasonable attorneys’ fees (and experts’, consultants’ and
witnesses’ fees) in connection therewith and in connection with any appellate
proceeding or post-judgment action involved therein, which shall be due and
payable together with all required service or use taxes.
5.14    Joint and Several Liability. The obligations and liabilities of
Indemnitor hereunder shall be joint and several.
5.15    Exculpation. The provisions of Article 14 of the Loan Agreement
regarding exculpation are hereby incorporated by reference with the full force
and effect as though such provisions were fully set forth herein.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


15

--------------------------------------------------------------------------------






IN WITNESS WHEREOF the undersigned have executed this Agreement as of the date
and year first written above.
INDEMNITOR:
REGO II BORROWER LLC,
a Delaware limited liability company
By:    ALEXANDER’S OF REGO PARK II, INC.,
a Delaware corporation, its sole member
By:    /s/Alan J. Rice    
    Name: Alan J. Rice
    Title: Authorized Signatory


S-1    Amended and Restated Environmental Indemnity

--------------------------------------------------------------------------------







ALEXANDER’S, INC.,
a Delaware corporation
By:    /s/Alan J. Rice    
    Name: Alan J. Rice
    Title: Authorized Signatory




ACCEPTED AND AGREED BY:
INDEMNITEE:
BANK OF CHINA, NEW YORK BRANCH


By: /s/ Raymond L. Qiao                

Name: Raymond L. Qiao Title: Authorized Signatory, Bank of China New York Branch
    






S-2    Amended and Restated Environmental Indemnity